Citation Nr: 0401350	
Decision Date: 01/14/04    Archive Date: 01/22/04

DOCKET NO.  02-18 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to restoration of service connection for history 
of rheumatic heart disease with coronary artery disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Reichelderfer, Counsel




INTRODUCTION

The veteran served on active duty from January 1953 to 
December 1954.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  


FINDINGS OF FACT

1.  A rating decision in November 1998 granted service 
connection for residuals of rheumatic fever, history of 
rheumatic heart disease with superimposed coronary artery 
disease. 

2.  The grant of service connection for history of rheumatic 
heart disease with superimposed coronary artery disease was 
clearly and unmistakably erroneous.  


CONCLUSION OF LAW

The criteria for severance of service connection for history 
of rheumatic heart disease with coronary artery disease are 
met.  38 U.S.C.A. §§ 5109A, 5112(b)(6) (West 2002); 38 C.F.R. 
§§ 3.103(b)(2), 3.105(d) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends, in essence, that service connection for 
his coronary artery disease should not have been severed.

No award of compensation shall be terminated, reduced or 
otherwise adversely affected unless the beneficiary has been 
notified of such adverse action and has been provided a 
period of 60 days in which to submit evidence for the purpose 
of showing that the adverse action should not be taken.  
38 C.F.R. § 3.103(b)(2) (2003).  

Service connection will be severed only where evidence 
establishes that it is clearly and unmistakably erroneous 
(the burden of proof being upon the Government).  When 
severance of service connection is considered warranted, a 
rating proposing severance will be prepared setting forth all 
material facts and reasons.  The claimant will be notified at 
his or her latest address of record of the contemplated 
action and furnished detailed reasons therefor, and will be 
given 60 days for the presentation of additional evidence to 
show that service connection should be maintained.  If 
additional evidence is not received within that period, final 
rating action will be taken.  38 U.S.C.A. §§ 5109A, 
5112(b)(6) (West 2002); 38 C.F.R. § 3.105(d) (2003).   

Clear and unmistakable error is defined as a very specific 
and rare kind of error.  It is the kind of error, of fact or 
of law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Fugo v. Brown, 6 Vet. App. 40 (1993).

To determine whether clear and unmistakable error was present 
in a prior determination, either the correct facts, as they 
were known at the time, were not before the adjudicator 
(i.e., more than a simple disagreement as to how the facts 
were weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied; the 
error must be undebatable and of the sort which, had it not 
been made, would have manifestly changed the outcome at the 
time it was made; and a determination that there was clear 
and unmistakable error must be based on the record and law 
that existed at the time of the prior adjudication in 
question.  Damrel v. Brown, 6 Vet. App. 242 (1994); Russell 
v. Principi, 3 Vet. App. 310 (1992).

The same standards apply in a determination of clear and 
unmistakable error in a prior decision and a determination as 
to whether a decision granting service connection was the 
product of clear and unmistakable error for the purpose of 
severing service connection but the reviewable evidence is 
not limited to that which was before the RO in making its 
initial service connection award.  Daniels v. Gober, 10 Vet. 
App. 474 (1997).  

In an April 1955 rating decision, service connection for 
rheumatic fever with joint pain was granted with a 
noncompensable disability assigned effective from December 
1954.  A March 1981 rating recharacterized the disability as 
rheumatic fever and continued the noncompensable disability 
rating.  Since over 10 years have elapsed since service 
connection for rheumatic fever was originally established, 
the service connected status of the rheumatic fever is 
protected.  See 38 C.F.R. § 3.957 (2003).  

A rating decision in November 1998 reclassified the 
disability as "residuals of rheumatic fever, history of 
rheumatic heart disease with superimposed coronary artery 
disease" and increased the disability rating to 60 percent 
effective from June 1998.  A February 2002 rating decision 
proposed severing service connection for the coronary artery 
disease based on clear and unmistakable error in the November 
1998 rating decision which had established service connection 
for that disability.  The decision also proposed reducing the 
disability rating for rheumatic fever to noncompensable.  The 
veteran was advised of this proposed severance in a February 
22, 2002, VA letter.  He was also advised that he could 
request a hearing and that he had 60 days in which to submit 
additional evidence.  A May 2002 rating decision severed 
service connection for history of rheumatic heart disease 
with superimposed coronary artery disease effective August 1, 
2002.  Accordingly, the predetermination and notice 
provisions relating to severance of service connection were 
complied with.  38 C.F.R. §§ 3.103(b)(2), 3.105(d) (2003).

The veteran's service medical records show that during 
service he was hospitalized from May through June 1953 and 
diagnosed with active rheumatic fever without carditis.  An 
October 1953 medical examination shows that there was no 
active rheumatic disease or evidence of residual cardiac 
effect.  A March 1955 VA examination shows a diagnosis of 
residuals of acute rheumatic fever manifested by 
"rheumatism" of the shoulders and knees.  The examination 
does not show that there were any cardiac problems due to the 
inservice rheumatic fever.  A rating decision in November 
1955 granted service connection for rheumatic fever.  

VA medical records from 1979 to 1981 reference rheumatic 
fever but do not show that the veteran had a cardiac disorder 
due to the residuals of the rheumatic fever.  In December 
1996, the veteran underwent coronary artery bypass grafting.  
However, there is no indication in the records related to 
that surgery that the veteran's cardiac problems were due to 
rheumatic heart disease or the rheumatic fever in service.  

The veteran received a VA examination in October 1998.  The 
veteran gave a history of rheumatic heart disease, and he had 
a systolic murmur and the aortic valve was sclerosed.  The 
diagnostic impressions were left ventricular dysfunction both 
systolic and diastolic, history of hypertension controlled on 
medication, and history of rheumatic heart disease per 
patient's history.  The veteran was advised to provide a copy 
of the documentation for his history of rheumatic heart 
disease.  

None of this evidence shows that the veteran had rheumatic 
heart disease or any cardiac disorder due to the rheumatic 
fever that he had in service.  The October 1998 VA 
examination report includes a diagnostic impression of 
"history of rheumatic heart disease per patient's history", 
which was based solely on information provided by the 
veteran.  The service medical records and post service 
medical records in the claims file, however, do not show that 
the veteran was ever diagnosed with rheumatic heart disease 
or any cardiac disease including coronary artery disease due 
to the rheumatic fever that he had in service.  The history 
provided by the veteran is not supported by any evidence in 
the record.  Therefore, the diagnostic impression of 
"history of rheumatic heart disease per patient's history" 
in the October 1998 VA examination report does not constitute 
competent medical evidence that the veteran ever had 
rheumatic heart disease or any cardiac disorder due to 
rheumatic fever.  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995) (evidence which is simply information recorded by the 
examiner unenhanced by any additional medical comment does 
not constitute competent medical evidence and the bare 
transcription of a lay history is not transformed into 
competent medical evidence because the transcriber is a 
medical professional).  Additionally, the examiner advised 
the veteran to provide documentation of his history of 
rheumatic heart disease, however, the record does not show 
that any such documentation was submitted.  

The RO granted service connection for residuals of rheumatic 
fever history of rheumatic heart disease with superimposed 
coronary artery disease.  The decision stated:  "If verified 
rheumatic heart disease has been demonstrated, the effect of 
subsequent onset of hypertensive or arteriosclerotic heart 
disease which may also produce heart muscle changes and 
congestive failure cannot be satisfactorily dissociated from 
the rheumatic changes.  Evaluate the combined cardiac 
disability as one entity under the service-connected 
rheumatic heart disease code."  The decision later went on 
to state:  "The VA exam shows valvular sclerosis and heart 
murmur and the coronary artery disease symptoms cannot be 
disassociated from the rheumatic changes.  Reasonable doubt 
has been resolved in favor of the claimant."

The RO essentially indicated that the veteran's coronary 
heart disease manifestations could not be disassociated from 
the rheumatic heart disease manifestations and granted 
service connection for coronary artery disease.  However, as 
noted above, there has never been a competent diagnosis of 
rheumatic heart disease or any other cardiac disorder due to 
the rheumatic fever in service.  Without the presence of 
rheumatic heart disease or a cardiac disorder due to the 
rheumatic fever in service, there can be no service connected 
rheumatic heart disease from which the coronary artery 
disease could not be dissociated.  Therefore, the grant of 
service connection for coronary artery disease was clearly 
and unmistakably erroneous since it is undebatable that there 
was never a diagnosis of rheumatic heart disease or a cardiac 
disorder due to the rheumatic fever in service.   38 C.F.R. § 
3.105(d) (2003).

Based on the above, the grant of service connection for 
history of rheumatic heart disease with coronary artery 
disease was clearly and unmistakably erroneous.  Accordingly, 
the severance of service connection for this disability was 
proper.  The severance of service connection for history of 
rheumatic heart disease with coronary artery disease does not 
affect the service connected status of the veteran's 
rheumatic fever.  38 U.S.C.A. §§ 5109A, 5112(b)(6) (West 
2002); 38 C.F.R. § 3.105(d) (2003).

Prior to the veteran's appeal, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was enacted.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  However, this is a case where 
it must be determined whether the prior determination 
awarding service connection was clearly and unmistakably 
erroneous.  The VCAA is not applicable since the severance 
determination is based on the evidence of record at the time 
of the decision.  Livesay v. Principi, 15 Vet. App. 165 
(2001).  There is no further evidence to be developed and no 
additional actions required to comply with the VCAA.  


ORDER

Service connection for history of rheumatic heart disease 
with coronary artery disease remains severed.  The appeal is 
denied. 



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



